DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. US 2007/0197262 (hereinafter Smith).

Regarding claim 1, Smith teaches a wireless networking system [Smith, Figs. 1 and 3, 100], comprising three or more Wi-Fi systems (WLAN 380A-380N, wherein N may be any number as per Smith ¶61) arranged in a linear row (arrangement is shown in Figure 3) and provided together as a single deliverable unit (130 and 310) [Smith, Fig. 3, the WLAN transceivers (WiFi transceivers) are arranged in a row of Enclosure 310, ¶61].

Regarding claim 5, Smith teaches the wireless networking system of claim 1, each of the Wi-Fi systems comprising any of a digital to analog transceiver, or a system-on-a-chip [Smith, Figure 3, WLAN .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 1 above, and further in view of Krishnan et al. US 2017/0222275 (hereinafter Kirahnan).

Regarding claim 2, Smith teaches the wireless networking system of claim 1, further comprising at least one of a single networking line and a single power line (line 110 provides power), or a combined power and networking distribution (line 120 provides networking and power) [Smith, ¶46-¶47], but it does not explicitly teach the single networking line and the single power line, or the combined power 
Krishnan teach the single networking line and the single power line, or the combined power and networking distribution, being arranged along the linear row and coupled to each of the Wi-Fi systems (Krishnan teaches wherein the lines 46-47 are arranged along the linear row and coupled to each of the wireless transceivers nodes 50 (also shown in further detail as transceivers 56 of the nodes 50) (interpreted as Wi-Fi systems ) [Krishnan, Figs. 1 & 4-5, ¶47-¶49]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Smith, indicating a wireless networking system with at least 3 Wi-Fi systems, with the teachings of Krishnan indicating that the Wi-Fi systems will be arranged along a linear row coupled to each other via a networking line or power line. The resulting benefit of the combination would have been the ability to provide power and data to the devices efficiently at a low cost with fewer components.

Regarding claim 3, Smith, in view of Krishnan teaches the wireless networking system of claim 2, comprising the single networking line and the single power line (line 110 provides power, while line 120 provides networking in Smith, Figs. 1 and 3) [Smith, ¶46-¶47], further comprising a head end (Server 195 of Smith Fig. 1) having outputs  (indicated by the bidirectional links and interface port to which the links are attached to the Server 195 of Smith, Fig. 1) coupled to at least one of—the power line and the network line (power and network line  120 of Smith Figure)—each of the three-or more Wi-Fi systems being coupled to the same at least one of—the power line and network line (while Smith, Figs. 1 and 3 depict that the WiFi system being coupled to the power line and network line); it does not explicitly teach the coupling of the 3 or more Wi-Fi systems (380A-N).

The same rationale applied to claim 2 above is hereby applied.

Regarding claim 6, Smith, in view of Krishnan teaches the wireless networking system of claim 2, comprising at least the network line, and the network line comprising any of a high speed bus, shared medium network, daisy-chained or cascaded hubs or switches using one of Ethernet, PCIe, or other SerDes technology, or point-to-point network links between the units (Krishnan Fig. 1 (network line is a high speed bus, daisy chained..., or point-to-point network links between the units as shown in Smith, Figure 1, 120 (point-to-point network link between the units 130 and Also See Krishnan, Fig. 1, Bus 27, ¶47 )).

Regarding claim 7, Smith, in view of Krishnan teaches the wireless networking system of claim 2, comprising at least the network line, and the network line functioning as one of an addressable backplane or a broadcast medium [Krishnan, ¶47 (the network line 27 is utilized for communication between each of the transceiver nodes 50 of Figure 1 of Krishnan, additionally it is taught that each of the nodes in communication are identified as addressable devices when connected ¶6-¶13 and ¶34-¶36)].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Krishnan as applied to claim 3 above, and further in view of Ling et al. US 2016/0127027 (hereinafter Ling).

However, Ling teaches that each particular Wi-Fi system (Ling, Fig. 2B, 202, wherein each Wi-Fi system 202 is connected in series) among the three or more Wi-Fi systems being coupled to an antenna distribution system (Ling, Fig. 2B Antenna distribution systems 204-206) for that particular Wi-Fi system (202) [Ling, Fig. 2B, ¶23].
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Smith, in view of Krishnan, indicating a wireless system comprising interconnected Wi-Fi systems, with the teachings of Ling, indicating that the Wi-Fi systems are each connected to a respective antenna distribution system. The resulting benefit of the combination would have been the ability to provide enhanced coverage, frequency and/or spatial diversity.

Claims 8-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Krishnan as applied to claims 2 and 3 respectively above, and further in view of Perlman et al. US 2018/0076515 (hereinafter Perlman).

Regarding claim 8, the combination of Smith, in view of Krishnan teaches the wireless networking system of claim 2, the power line and the network line, or the combined power and networking distribution, and the three or more Wi-Fi systems, being mounted on or within an elongated 
However, Perlman teaches wherein the Wi-Fi transceivers are mounted on or within an elongated transceiver strip [Perlman, Figures 8 and 10, ¶124(transceiver radios are daisy chained via a power/networking cable) and ¶174-¶178 (the Wi-Fi transceivers are mounted to or within the support strand 1040 and Sleeve/Duct 1010)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Smith, in view of Krishnan, indicating a wireless system comprising interconnected Wi-Fi systems, with the teachings of Perlman, indicating that the Wi-Fi systems are each linked and mounted to or within the elongated transceiver strip. The resulting benefit of the combination would have been the ability to provide a layer of protection to the mounted components while maintaining flexibility of installation.

Regarding claim 9, the combination of Smith, in view of Krishnan and Perlman teaches the wireless networking system of claim 3, the power line and the network line, and the three or more Wi-Fi systems being mounted on or within an elongated transceiver strip.
(See the rationale applied to the rejection of claim 8, the same rationale and motivation to combine is applied to reject claim 9)

Regarding claim 10, the combination of Smith, in view of Krishnan and Perlman teaches the wireless networking system of claim 8, the transceiver strip comprising an elongated flexible material 

Regarding claim 14, the combination of Smith, in view of Krishnan and Perlman teaches the wireless networking system of claim 8, the antenna distribution system of each of the Wi-Fi systems being mounted on daughter strips (the antennas 890/914 and antenna connectors 891, and other antenna hardware 924 & 954 are mounted on an alternate plane (PCB antenna as per ¶126) as a secondary strip and depicted in Figures 8-9 as raised from or distinctly coupled to the other radio transceiver hardware and are therefore interpreted as being mounted on daughter strips) that are attached to the elongated transceiver strip (as mentioned above, these antenna related elements are mounted/coupled to the other radio transceiver hardware elements linked in series within the elongated transceiver strip) [See Figures 8 and 10 (elongated transceiver strip) and Figures 8-9 (antenna system mounted as separate plane affixed to the elongated transceiver strip)].

Regarding claim 15, the combination of Smith, in view of Krishnan and Perlman teaches the wireless networking system of claim 8, the elongated transceiver strip being crimpled, folded, or turned at intervals [See Perlman, Figure 11 which shows that the elongated transceiver strip is crimpled and folded at 1020 and also turned at intervals at 1020 as indicated by the 'L' shaped bend of the elongated transceiver strip at intervals].

Regarding claim 16, the combination of Smith, in view of Krishnan and Perlman teaches the wireless networking system of claim 8, the elongated transceiver strip comprising, at repeating intervals, a plurality of any of a mechanical connector or a flexible bridge for altering an orientation of the strip [the elongated transceiver strip of Perlman Figure 11 comprises at least repeating intervals, a plurality of 

Regarding claim 17, the combination of Smith, in view of Krishnan and Perlman teaches the wireless networking system of claim 3, the power line, the network line, and the three or more Wi-Fi systems being mounted on or within an elongated cable.
(See the rationale applied to the rejection of claim 8, the same rationale and motivation to combine is applied to reject claim 17)

Claims 11, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Krishnan and Perlman as applied to claims 8 and 17 above, and further in view of Ling et al. US 2016/0127027 (hereinafter Ling).

Regarding claim 11, the combination of Smith, in view of Krishnan and Perlman teaches the wireless networking system of claim 8, but it does not explicitly teach each particular Wi-Fi system being coupled to an active RF switch, the switch being coupled to the antenna distribution system for that particular Wi-Fi system and being configured to selectively connect an output of that particular Wi-Fi system to one particular antenna in the antenna distribution system for that particular Wi-Fi system.
However, Ling teaches each particular Wi-Fi system (Figures 2-3, wireless transceivers 202) being coupled to an active RF switch (302), the switch (302) being coupled to the antenna distribution system (206) for that particular Wi-Fi system (202) and being configured to selectively connect an output of that particular Wi-Fi system (output of transmit frontend 358) to one particular antenna (206) in the antenna distribution system (20611-22) for that particular Wi-Fi system (202) [See Ling, Figures 2-3, ¶22-¶30].


Regarding claim 13, the combination of Smith, in view of Krishnan and Perlman teaches the wireless networking system of claim 8, each disclose the transceiver strip (strip of connected transceiver nodes 50/56 [Krishnan, Fig. 1, Elements 50/56; Perlman, Figs. 8a-8d and 10, transceiver radios 801-803 (similar in 8b-8d) & 1020-1022, ¶124-¶139 and Figs. 10a-10d]), however, Perlman further teaches that the transceiver strip comprising a plurality of repeating meta regions (the area of the different radio transceivers are interpreted as different meta regions as they are depicted as repeating [Perlman, Figures 8 & 10]), each meta region comprising one of the Wi-Fi systems (transceiver radios 801-803) configured as a controller (baseband processing and control unit 910/¶140 of Perlman) and second head end of one or more subregions (the network switch 903 of the radio transceiver serves as a second head end of the one or more subregions because it is responsible for send data and control data messages to other radio units upstream or downstream [Figures 9c (and also 9a-d) & ¶150] ), each of the subregions comprising the antenna distribution system (914 or 890 of Perlman Figures 8-9) of each particular Wi-Fi system (radio depicted in the strip).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Smith, in view of Krishnan and Perlman, indicating a wireless system comprising interconnected Wi-Fi systems, with the teachings of Ling, indicating that the Wi-Fi systems are within meta regions and one more serve as a second head end to 

Regarding claim 18, the combination of Smith, in view of Krishnan and Perlman teaches the wireless networking system of claim 17, at least one cable that couples to one or more of the power line and the network line (Smith, a cable 120 for the transceiver circuit device 130 of Figures 1 & 3 couples to the power line 110 and power & network line 120, Krishnan Figure 1 power line 46-47 and network line 27, Perlman Figure 8, 841 & 841 (power and data ¶127-¶128)), but it does not explicitly teach the plurality of circuit boards connected for antenna distribution systems.
However, Ling teaches a system further comprising a plurality of circuit boards [modules 204 comprises a PCB as per ¶of Ling], each of the antenna distribution systems (20611-22) being connected to a particular circuit board for that set (the PCB for the instant module 204 of the transceiver circuit 202 as per the Figure 2B [¶23-¶25]), each of the circuit boards being coupled to at least one cable (106 and 2521-3).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Smith, in view of Krishnan and Perlman, indicating a wireless system comprising interconnected Wi-Fi systems, with the teachings of Ling, indicating that the Wi-Fi systems are connected to antenna distribution systems connected to particular circuit boards. The resulting benefit of the combination would have been the ability to make the network modular and reduce repair times with the implementation of these modular components.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Krishnan, Perlman and Ling as applied to claim 11 above, and further in view of Tabe US 2019/0058242 (hereinafter Tabe).
Regarding claim 12, the combination of Smith, in view of Krishnan and Perlman and Ling teaches the wireless networking system of claim 11, specifically the active switch as described by Ling, but it does not explicitly teach an active software programmable antenna distribution system.
However, Tabe teaches an active software programmable antenna distribution system [See Figures 14-16, ¶182].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Smith, in view of Krishnan, Perlman and Lang, indicating a wireless system comprising interconnected Wi-Fi systems, with the teachings of Tabe, indicating that the Wi-Fi systems may be connected to antenna distribution systems that is software programmable. The resulting benefit of the combination would have been the ability to provide boost signal reception and/or change signal transmission directions [Tabe ¶182].

Claims 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Perlman.

Regarding claim 19, Smith teaches a wireless networking system [Smith Figure 1], comprising: 
a head end (Server 195) comprising one or more networking or power inputs (input interface indicated by attachment of the power and data network line 120 to the Server 195 in Figure 1, ¶47-¶48), and at least one output carrying power and networking (the output indicated by the bidirectional interface of the power and data network line 120 to Server 195 in Figure 1); 

However, Perlman teaches the head end further comprising a resource budgeter [Perlman Figs. 8a-d and 9, ¶150 (the transceiver 830 being operable to serve as a head end in the network of Figures 8 & 10 of Perlman, wherein the transceiver comprises a switch (903 of Figure 9c) which operates as a resource budgeter to request, using control messages, one or more Wi-Fi systems (other radio transceiver systems (831-833) connected to the instant transceiver 830) to change power levels which includes powering down], an upstream networking-to-backplane converter [See Perlman, Figs.9a-9d, Element 901; The network physical interface 901 separating the upstream network 900 from the backplane 902 serves the function of the upstream network to backplane converter]
 the Wi-Fi systems each being coupled topologically in a series to the same power and distribution system [Perlman Fig. 8a - the radio transceivers of Figure 8 800-803 are coupled topologically in series to the same power distribution system indicated by the link 840 which in Figure 8a indicates a connection to power (left text of Figure 8a)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Smith, indicating a wireless system comprising interconnected Wi-Fi systems and a head end unit, with the teachings of Perlman, indicating that the Head end unit may comprise a budgeter and the Wi-Fi systems are connected in series. The resulting 

Regarding claim 20, the combination of Smith in view of Perlman teaches the wireless networking system of claim 19, the resource budgeter being configured to request one or more of the Wi-Fi systems to power down to a power saving state or to turn down or off individual transceivers [Perlman Figs. 8a-d and 9, ¶150 (the transceiver 830 being operable to serve as a head end in the network of Figures 8 & 10 of Perlman, wherein the transceiver comprises a switch (903 of Figure 9c) which operates as a resource budgeter to request, using control messages, one or more Wi-Fi systems (other radio transceiver systems (831-833) connected to the instant transceiver 830) to change power levels which includes powering down].

Regarding claim 22, the combination of Smith, in view of Perlman teaches the wireless networking system of claim 19, each of the Wi-Fi systems  (See Perlman, Fig. 9c) comprising a power supply (Battery 958), a network transceiver (903 Network switch and interfaces), a central processing unit (910 baseband processing and control), and a Wi-Fi transceiver (912-911 (RF processing, D-A/A-D converter)); each particular Wi-Fi system among the three or more Wi-Fi systems being coupled to an antenna distribution system for that particular Wi-Fi system (914 antennas are respectively coupled to their radio transceiver system (each of 830-833)) [See Perlman, Figs 8 and 9 ].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Perlman as applied to claim 19 above, and further in view of Ling.


However Ling teaches the set of two or more antennas for each particular Wi-Fi system being a selectable or movable antenna set [Ling 3A, antennas 206 and selectable by switch 302].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Smith, in view of Perlman, indicating a wireless system comprising interconnected Wi-Fi systems, with the teachings of Ling, indicating that the Wi-Fi systems may be connected to antenna distribution systems using an active RF switch. The resulting benefit of the combination would have been the ability to provide transmission control and one the fly modifications to coverage areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467